        Case 3:20-cv-00591-BAJ-RLB      Document 15    11/13/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



  CAMILLA JONES AND BOBBY                                        CIVIL ACTION
  JONES, JR.

  VERSUS
                                                         NO. 20-00591-BAJ-RLB
  DICK’S SPORTING GOODS, INC.


                                      ORDER

      Considering the Joint Notice of Settlement (Doc. 14), notifying the Court

that this action has settled:

      IT IS ORDERED that this action is DISMISSED, without prejudice to the

right, upon good cause shown, within sixty days, to reopen the action, if the

settlement is not perfected.



                            Baton Rouge, Louisiana, this 13th day of November, 2020



                                       _____________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
